 

Exhibit 10.1

 



FIRST AMENDMENT TO SUPPORT AGREEMENT

 

This First Amendment to Support Agreement (this “Amendment”) is made and entered
into as of May 1, 2015, by and among CiG Wireless Corp., a Nevada corporation
(the “Company”), Fir Tree Capital Opportunity (LN) Master Fund, L.P., a Delaware
limited partnership (“Holder LP”), and Fir Tree REF III Tower LLC, an exempted
limited partnership under the laws of the Cayman Islands (“Holder LLC”, and
together with Holder LP, the “Series A Holders”).

 

WHEREAS, the Company and the Series A Holders are parties to that certain
Support Agreement, dated as of March 20, 2015, (the “Agreement”); and

 

WHEREAS, the Company and the Series A Holders desire to amend the Agreement as
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

 

1.Section 1.1 of the Agreement is hereby deleted in its entirety, and the
following is inserted in lieu thereof:

 

Delivery of Written Consent.

 

(a) Within twenty-four (24) hours after the execution and delivery of the Merger
Agreement, the Series A Holders shall deliver (by PDF, facsimile or similar
electronic transmission) to the Company, with a copy to Parent and Merger Sub,
the executed Written Consent. The parties acknowledge that the Series A Holders
shall not be deemed in violation of this Section 1.1 in the event that the
Written Consent becomes void pursuant to the terms of the Merger Agreement.

 

(b) The Series A Holders shall promptly deliver their written consent approving
and adopting the Second Amendment to Agreement and Plan of Merger, dated as of
the date hereof, among the Company, Parent and Merger Sub.

 

2.Capitalized terms used but not defined herein shall have the meaning ascribed
to such terms in the Agreement.

 

3.This Amendment may be executed in one or more counterparts.

 

4.Except as amended hereby, the Agreement shall remain in full force and effect.

 

[Signature Pages Follow]

 

 

 

 

In Witness Whereof, the parties have executed this First Amendment to Support
Agreement as of the date first written above.

 

 

          Company       CIG WIRELESS CORP.         By:  

/s/ Paul McGinn 

  Name:   Paul McGinn   Title:   Chief Executive Officer

 

          Series A Holders:      

FIR TREE CAPITAL OPPORTUNITY (LN) MASTER FUND, L.P.

 

By: Fir Tree Inc., its Manager

 

  By:  

/s/ Brian Meyer 

  Name:   Brian Meyer   Title:   General Counsel                  

FIR TREE REF III TOWER LLC

 

By: Fir Tree Inc., its Manager

 

  By:  

/s/ Brian Meyer 

  Name:   Brian Meyer   Title:   General Counsel



 

[Signature Page to Amendment to Support Agreement]



 

